OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 5, 1962, under the name of Charles Carey Rumsey, Jr. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the retired Justice of the Supreme Court to whom the issues were referred for hearing and report.
Generally stated, the charges of misconduct are: (1) between November, 1968 and March 1, 1973 the respondent engaged in a conspiracy to manufacture, process, possess for sale and distribute lysergic acid diethylamide (LSD), a dangerous drug under former section 321 (subd [v], par [3]) of title 21 of the United States Code, a schedule I controlled substance under section 812 of title 21 of the United States Code and a schedule I controlled substance under section 3306 of the New York Public Health Law; (2) between November, 1968 and March 1, 1973 the respondent engaged in a conspiracy to defraud the United States of America by impeding, impairing, obstructing and defeating the lawful governmental functions of the Internal Revenue Service in the ascertainment, computation and collection of income taxes; and (3) on August 29, 1972 the respondent falsely testified before the Grand Jury for the United States District Court for the Northern District of California.
The Referee has sustained the charges of misconduct. After reviewing all of the evidence we are in agreement with the Referee. Accordingly, the petitioner’s motion to confirm the Referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Hopkins, Latham, Damiani and Titone, JJ., concur.